Dismissed and Memorandum Opinion filed May 16, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00283-CR

                       RAMON RODRIGUEZ, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1606726

                          MEMORANDUM OPINION

      Appellant entered a guilty plea to felony driving while intoxicated. In
accordance with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant to confinement for ten years in the Institutional Division of the
Texas Department of Criminal Justice. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2